      Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 1 of 26




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                    CIVIL ACTION NO. 1:21-CV-10265-MBB
                                           Motion for Leave to File to Exceed the 20 Page Limit
                                                               was granted on March 26, 2021.


WILLIAM VEAL,
          Plaintiff,

v.

COMMISSIONER OF BOSTON
CENTERS FOR YOUTH & FAMILIES,
CITY OF BOSTON,
MARTIN JOSEPH WALSH,
WILLIAM MORALES,
MICHAEL SULPRIZIO,
LORNA BOGNANNO,
THOMAS BOWE C.P.A PC,
THOMAS BOWE, BONNIE WALLACE,
JANE DOE and JOHN DOE
           Defendants.



           MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
                  CITY OF BOSTON’S MOTION TO DISMISS
            THE VERIFIED SECOND AMENDED COMPLAINT FOR
     FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED


         Defendants City of Boston (the “City”); Boston Centers For Youth & Families

(“BCYF”), a City department; Martin Joseph Walsh, the Mayor of the City of Boston

from 2014 to 2021; William Morales (“Morales”), the Commissioner of the BCYF;

Michael Sulprizio (“Sulprizio”), the former Deputy Commissioner of the BCYF; and

Lorna Bognanno (“Bognanno”), the Regional Operations Manager of the City of Boston (

collectively, the “City Defendants”)1 submit this amended memorandum of law in
1
 Although the Complaint does not specify, it is clear that this Complaint is brought against Martin Joseph
Walsh in his official capacity as Mayor of Boston, against William Morales, as the Commissioner of the

                                                     1
     Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 2 of 26




support of their motion to dismiss all the counts Plaintiff William Veal (“Mr. Veal”)

asserted against them in his Verified Second Amended Complaint. 2 Briefly stated, Mr.

Veal asserts claims in contract, quantum meruit, unfair trade practices, and under federal

civil rights statutes arising from the City’s termination of an oral contract with his

organization. Pl.’s Am. Compl. ( “Am. Compl.”) Taking all the allegations as true, Mr.

Veal has not alleged an enforceable municipal contract which complies with the statutory

requirements. Also, he fails to allege which rights were violated and failed to allege the

required elements for the civil rights claims. Therefore, all the counts should be

dismissed.

I. STATEMENT OF ALLEGED FACTS 3

         The following statement of facts is drawn from Mr. Veal’s allegations in his

Amended Complaint. Mr. Veal, “an individual, who is a member of a protected racial

minority,” resides in Suffolk County, Massachusetts. Am. Compl. ¶¶ 1. He was the

President4 of the Mattapan Community Centers, Inc. ( “MCCI” ), a non-profit

organization. Pl.’s Ex. 2. Mr. Veal brought this action on behalf of himself - MCCI is not

a listed party.

         The allegations in the Complaint “arise from an Oral contractual and lease made

by Defendant Lorna Bognanno on behalf of the defendants City of Boston [] BCYF in



BCYF, against Michael Sulprizio as the Deputy Commissioner of the BCYF and Lorna Bognanno as the
Regional Operations Manager of the City of Boston, not in their individual capacities. Compl. ¶¶ 1–6, 10.
2
  Mr. Veal’s original Complaint was served to the City on Mar. 4, 2021. The City filed Motion to Dismiss
and the original Memo for Motion to Dismiss on March 25th, 2021. The City agreed to extend Mr. Veal’s
response time regarding the City’s Motion to Dismiss until Apr. 21, 2021. Without asking the Court to
leave to file an amended complaint, and without asking the City to extend the response time the second
time, Mr. Veal filed his “Verified Second Amended Complaint” on Apr. 23, 2021.
3
  As required by Rule 12(b)(6), Defendant accepts as true, solely for the purpose of the instant motion, all
factual allegations in the Complaint.Fed. R. Civ. P. 12.
4
  It is unclear based on the complaint whether the Plaintiff still holds the position of President of Mattapan
Community Centers.

                                                       2
    Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 3 of 26




2003 on behalf of Mayor Menino[’s] administration.” Am. Compl. Introduction. Mr.

Veal alleges that “[he] had implemented and created several successful programs during

the oral contract” with the City Defendants for providing daycare, after school, summer

camp, basketball leagues, and fundraisers for about 17 years. Compl. ¶20. He alleges

that “[the] oral contract [was] made by Bognanno”, through which Mr. Veal’s non-profit

organization MCCI would serve as a site council for the BCYF. Id., Pl.’s Ex. 2. The

alleged terms of the oral agreement, styled as a lease, are described in the complaint.

Compl. ¶¶ 28-41. In 2014, after the election of Martin Walsh as Mayor, and again in

2015, Mr. Veal asked Bognanno to put the oral agreement into writing but was told there

was no need for a written contract.” Id. ¶ 43 & 45.

        In 2016, the City Defendants “recommended new policy” that would “terminate

Plaintiffs, Mattapan’s and others oral contracts.” Id. ¶¶ 47–48. A few months later in

2016, Bognanno and Morales held “a meeting with [Mr. Veal] and other community

center leaders” to alert them of this new policy to bring all community centers under one

umbrella and to alert them the City “will implement some contract changes.” Id. ¶¶ 49,

53, 60. The required terms for the new contracts promulgated by the City are listed in the

complaint. Id. ¶¶ 61-67. At said meeting, Mr. Veal “objected and protested” this new

policy, maintaining that his oral agreement and its terms were effective until the year

2023. Id. ¶ 54. At some point in the conversation, defendants Morales and Bognanno

allegedly told Mr. Veal that he would get a written contract in the next few months that

reflected the oral agreement, but they failed to do so. Id. ¶ 71.

       Prior to the 2016 meetings about contracts with City employees, Mr. Veal had

informed informed Defendant Thomas Bowe (“Bowe”), who served as MCCI’s



                                              3
     Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 4 of 26




accountant, that the Board of MCCI had voted to give Mr. Veal’s sister a loan secured by

a mortgage in October 2015. Id. ¶¶ 75–78. At some subsequent point, employees from

BCYF asked Bowe and Defendant Bonnie Wallace (“Wallace”), a MCCI bookkeeper, if

they knew any information about MCCI that would support terminating their relationship

or occupancy of the community center. Id. ¶ 82. Bowe and Wallace revealed the story of

MCCI’s proposed loan to Mr. Veal’s sister to the City, and defendants Morales, Sulprizio,

and Bognanno relied on that vote to terminate the alleged oral agreement between BCYF

Community Center and MCCI. Id. ¶¶ 83, 86; Pl.’s Ex. 2. Mr. Veal attached the

disassociation letter signed by Morales, dated on February 23, 2017.5 Compl., ¶ 91; Pl.’s

Ex. 2. The letter said that “[BCYF ] has decided to disassociate itself from [MCCI].

BCYF will no longer be partnering with [MCCI], which previously served as a site

council and 501(c)(3) partner for [two BCYF community centers].” The letter said that

because MCCI voted to grant the mortgage to Mr. Veal’s sister, Mr. Veal had illegally

“use[d] charitable assets to advance private interests” and failed to comply with several

procedural formalities for engaging in transactions as a non-profit. Pl.’s Ex. 2.

II. STANDARD OF REVIEW

         To survive a motion to dismiss under Rule 12(b)(6), a complaint must plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). Dismissal for failure to state a claim under Rule

12(b)(6) is appropriate where, taking the allegations of the complaint as true, the plaintiff

cannot as a matter of law demonstrate that he is entitled to relief. See Id. at 555 & n.3.

Courts first “distinguish ‘the complaint's factual allegations (which must be accepted as


5
 Mr. Veal states that the letter was dated February 23, 2016 in his complaint, but the letter is dated
February 23, 2017.

                                                       4
    Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 5 of 26




true) from its conclusory legal allegations (which need not be credited).’ ” Garcia-Catalan

v. United States, 734 F.3d 100, 103 (1st Cir. 2013). Courts then “determine whether the

factual allegations are sufficient to support ‘the reasonable inference that the defendant is

liable.’” Id. at 103. “Dismissal for failure to state a claim is appropriate if the complaint

does not set forth factual allegations, either direct or inferential, respecting each material

element necessary to sustain recovery under some actionable legal theory.” Lemelson v.

U.S. Bank Nat’l Ass’n, 721 F.3d 18, 21 (1st Cir. 2013).

III.ARGUMENT

       Dismissal of all eight counts of Mr. Veal’s Complaint is appropriate because the

alleged facts demonstrate that Mr. Veal will be unable to prove any of the claims in his

Complaint. The counts include contract claims, a claim under Massachusetts General

Laws Chapter 93A, unjust enrichment, and civil rights claims under 42 U.S.C. §§ 1981,

1983, and 1985. The contract claims must fail because Mr. Veal does not allege any

contract between himself and the City, nor does he allege any enforceable contract

against the City on the part of the organization he was a part of since a lease or other

long-term contract with a municipality must be in writing and conform to other statutory

criteria. The G.L. c. 93A claim must fail both because the Plaintiff has not alleged that

the City Defendants’ behavior was unfair under the meaning of the statute, and because a

municipality is not amenable to suit under c. 93A when it is serving a governmental

purpose. The civil rights claims must fail because Mr. Veal has failed to allege sufficient

facts to demonstrate the required elements: there is neither discrimination nor retaliation

against him for a 42 U.S.C. § 1981 claim; there is no constitutionally recognized interest

to support his due process claims under 42 U.S.C. § 1983; and there is neither conspiracy



                                               5
    Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 6 of 26




nor class-based (racial) animus behind the alleged conspirators' action for 42 U.S.C. §

1985 claims.

    A. The Plaintiff Does Not Have Standing to Bring Any Claims on Behalf of
       MCCI.


        To the extent that the Amended Complaint alleges any breach of a contract or

other claim on behalf of MCCI, it must be dismissed for lack of standing because MCCI

is not a party in this case. In the Compliant, Mr. Veal alleges a contract between himself

and MCCI and the BCYF. Compl. Intro, & ¶¶ 28–41; Pl.’s Ex. 2. (In Plaintiff’s original

complaint he alleged a contract between BCYF and MCCI, but for purposes of this

motion the City accepts the facts as alleged.) The alleged contract dispute arises from a

disassociation letter regarding an alleged oral agreement between BCYF and Mattapan

Community Centers, Inc. (MCCI). Pl.’s Ex.2. MCCI is not a plaintiff in this lawsuit and

Mr. Veal is not representing MCCI for this suit, so to the extent that any claim is on

behalf of MCCI, Mr. Veal is not the party. Accordingly, at least Counts I, II, III, V, and

VI, all of which assert violations of contractual or equitable obligations between the City

and MCCI should be dismissed for lack of standing to the extent that they depend on

allegations of an agreement to let MCCI lease the building for twenty years. See e.g.,

Vacca v. Brigham & Women's Hosp., Inc., 98 Mass. App. Ct. 463, 467 (2020), review

denied, 486 Mass. 1108 (2020) (holding that for breach of contract, a plaintiff must

demonstrate that there was an agreement between the parties) (underline added). Double

C Entm't, Inc. vs. Palace Theatre Operating Grp., LLC, W.D. Ky., No. 3:11-CV-98-CRS

(Nov. 25, 2011) (held that if a plaintiff is not a party to the contract, there is no right to

recover damages for the contract's breach and thus the contract claims are dismissed).



                                                6
    Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 7 of 26




    B. Count I (Breach of Contract) Must Be Dismissed Because The Alleged Oral
       Contract Is Unenforceable.

        The alleged contract dispute arises from a disassociation letter ending a

relationship that Mr. Veal alleges was the subject of an oral agreement between BCYF,

himself, and Mattapan Community Centers, Inc. (MCCI) of which Mr. Veal was the

President. Pl.’s Ex.2. Specifically, he alleges that an oral contract was formed by himself

and Defendant Bognanno on behalf of the City and MCCI in 2003 to lease the

community center building for twenty years in order to operate a community center.6

Accepting as true the allegation that Ms. Bognanno maed an oral agreement with Mr.

Veal to lease the community center building to him and MCCI for a period of twenty

years, that would not constitute a valid contract made in compliance with statutory

requirements for municipal contracts and by a person with authority to bind the City and

commit the continued use of a City building to MCCI. See e.g., Int'l Salt Co.,

LLC v. Boston, 590 F.3d 1, 6 (1st Cir. 2009). As such, the purported oral contract would

be invalid, unenforceable, and could not form the basis of a breach of contract claim

against any City defendants.

        It is well established that “[i]n Massachusetts, a party seeking to enter into a

municipal contract has the responsibility of knowing the limitations on a municipality's

contracting power, and such party cannot recover on a contract that does not comply. Id.,

at 6 (citation omitted). Massachusetts courts “have consistently and punctiliously held

that one dealing with a city or town cannot recover if statutory requirements such as are

6
 In paragraph 18 the Plaintiff alleges that “City and BCYF should not be tolerated [to] just deny plaintiff
due process because they realized that the previous administrations made oral contract and half written
contract to plaintiff and others.” See Am. Compl. paragraph 18. That paragraph cites to Exhibit 1, a report
of the Boston Finance Commission from 2016 pertaining to other sites, that does not establish that Mr. Veal
had something that could be called a “half written lease” with the City. From all other allegations in the
Amended Complaint it is clear that he alleges an oral lease/contract with the City.

                                                    7
    Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 8 of 26




contained in the [city’s] charter have not been observed.” United States Leasing v. City

of Chicopee, 402 Mass. 228, 231 (1988) (citations omitted). A party dealing with a

public employee must, “at its peril” ascertain the extent of statutory authority possessed

by the employee. Potter & McArthur, Inc. v. City of Boston, 15 Mass. App. Ct. 454, 459

(1983), citing Wormstead v. Lynn, 184 Mass. 425, 428 (1903). A city is not estopped by

a violation of duty on the part of a city employee. Id. Here, the alleged oral contract

between Mr. Veal and Defendant Bognanno clearly fails that test.

       First, Ms. Bognanno does not have the authority to grant to any entity the right to

occupy and use a City building for twenty years. Such an arrangement is by definition a

lease. Under the Boston City Charter, authority to lease City property belongs to the

Public Facilities Commission, see Ma. St. 1966. c. 642, s. 12, or to whichever City

department it transfers care, custody and control of the relevant building. Ms. Bognanno

is not alleged to be the head of any department.

       Second, Massachusetts law requires that the type of contract that Mr. Veal alleges

be in writing - not oral. In Massachusetts, no interest in property with a set duration other

than “at will” can be created orally, without a written instrument signed by the owner or

their attorney. G. L. c. 183, s. 4.7 Moreover, all contracts entered into by the City when

the amount involved is over $10,000 are required to be in writing. See G. L. c. 30B, s.

12&17 and St. 1890, c. 418, § 6, as amended by St. 1939, c. 156 § 2 & St. 1998, c. 262, §

1 (“contracts made by any department of the City of Boston or by any officer,. . . shall,

7
 An estate or interest in land created without an instrument in writing signed by
the grantor or by his attorney shall have the force and effect of an estate at will
only, and no estate or interest in land shall be assigned, granted or surrendered
unless by such writing or by operation of law.

Mass. Gen. Laws Ann. ch. 183, § 3 (West)

                                              8
     Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 9 of 26




when the amount involved is $10,000 or more, . . . be in writing”). The Supreme Judicial

Court of “construed the phrase ‘amount involved’ in procurement statutes to be

intentionally imprecise, and concluded that it refers to the value to the contractor, no

matter the source.” Park Drive Towing, Inc. v. City Of Revere, 442 Mass. 80, 85 (2004).

         Finally, no purported contract with the City is enforceable unless it was entered

into in compliance with public procurement statutes. The alleged oral lease was not.

contract is plainly a le Under G. L. c. 30B, s. 16, the City could not have validly

conveyed the 20 year right to occupy the property without declaring the property

available, advertising the opportunity, and notifying the State in writing if it chose to rent

out the property for less than fair market value (the case here, since $0 rent is alleged).8

         Therefore, Count I Breach of Contract must be dismissed because Mr. Veal has

not alleged a written contract, which is required for a purported 20 year contract to be

enforceable.

    C. The Court Must Dismiss Count II, Breach of Implied Covenant of Good
       Faith and Fair Dealing, Because There Is No Enforceable Contract.

         Count II should be dismissed for the same reasons as Count I - Mr. Veal will not

be able to show the existence of a valid contract. The covenant of good faith and fair

dealing is implied in every contract in Massachusetts. Ayash v. Dana-Farber Cancer

Institute, 443 Mass. 367, 385 (2005). The implied covenant does not create rights not

otherwise provided for in an existing contractual relationship, and is only as broad as the

contract upon which it is based. Id. Mr. Veal will not be able to prove that he had a valid




8
 At the time of the purported oral contract these rules applied if the value of the rental was greater than
$10,000. There is no argument that 20 years of an entire building in Boston was valued at greater than
$10,000.

                                                       9
    Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 10 of 26




contract with the City, thus he cannot recover for an alleged breach of the purported

contract’s implied covenant of good faith and fair dealing.

    D. Count III, Violation of 42 U.S.C. § 1981, Must Be Dismissed Because The
       First Circuit Has Held That 42 U.S.C. § 1983 Constitutes The Exclusive
       Federal Remedy For Violation Of The Rights Guaranteed In 42 U.S.C. §
       1981 By State Governmental Units.

         The claim for damages under § 1981 is foreclosed by the First Circuit’s decision

in Buntin v. City of Boston. 857 F.3d 69, 70 (1st Cir. 2017). Buntin held that a plaintiff

may not bring claims for damages under 42 U.S.C. § 1981 against state actors, including

city employees. Id. The First Circuit rested its decision on that of the Supreme Court in

Jett v. Dallas Independent School District, which held that “§ 1981 does not provide an

implied private right of action for damages against such officials and that ‘the express

cause of action for damages created by [42 U.S.C.] § 1983 constitutes the exclusive

federal remedy for violation of the rights guaranteed in § 1981 by state governmental

units.’” Id. at 70–71 (quoting Jett 491 U.S. at 733 (1989). Here, Buntin compels the

dismissal of the claim for damages against the Defendants under § 1981 for alleged

violations by state actors in their official capacities. 857 F.3d at 75, 76.9

         1. Even if the § 1981 Claim was Valid Mr. Veal has Not Alleged Its Elements

         A plaintiff can recover damages under § 1981 when racial discrimination either

prevents a plaintiff from entering a contractual relationship or “impairs a plaintiff's

existing contractual relationship.” Alston v. Spiegel, 988 F.3d 564, 564 (1st Cir. 2021).

A claim brought under § 1981 “must initially identify an impaired ‘contractual

relationship,’ § 1981(b), under which the plaintiff has rights.” Domino's Pizza, Inc. v.


9
 The Plaintiff would have to allege that the Defendants took relevant actions in violation of § 1981
“outside of the scope” of their roles as City employees in order to state a claim against the Defendants
under § 1981 in their individual capacities. Buntin, 857 F.3d at 75–76.

                                                     10
     Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 11 of 26




McDonald,546 U.S. 470, 476 (2006). As such, Mr. Veal has failed to state a claim under

§ 1981 because he has not alleged that he had rights under the existing contract that he

wishes “to make and enforce.” Id. at 479–80.

         In addition, in order to prove a violation of § 1981, “a plaintiff must initially plead

and ultimately prove that, but for race, it would not have suffered the loss of a legally

protected right.” Comcast Corporation v. National Association of African American

Owned Media, clarified that in140 S. Ct. 1009, 1019 (2020).10 Mr. Veal has not alleged

facts which allege that but-for Plaintiff’s race, the Defendants would not have

discontinued MCCI’s presence in a BCYF building. Plaintiff makes conclusory

allegations that the termination was racially discriminatory, but the complaint is devoid of

any facts which allege racism on the part of the Defendants.11 Accordingly, in passing on

the motion to dismiss, the court cannot credit the Plaintiff’s “‘[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.’” Alston, 988

F.3d at 564 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Because Mr. Veal has

not plead “enough facts to state a claim for relief” under § 1981 “that is plausible on its

face,” his complaint cannot survive a motion to dismiss. Twombly, 550 U.S. at 570.

         Finally, Mr. Veal also alleges that the Defendants retaliated against him by

terminating his unenforceable oral contract with BCYF in 2018, in violation of 42 U.S.C.

§ 1981. Compl. ¶¶ 163–174. Mr. Veal appears to advance a theory that the Defendants,

at some point in 2016, informed him that the City would be instituting new contractual


10
   This accords with the underlying purpose of § 1981, which is “to eradicate blatant deprivations of civil
rights,” such as where parties are denied the right to contract simply because of their race. Id. at 1016
(quoting General Building Contractors Assn., Inc. v. Pennsylvania, 458 U.S. 375, 388 (1982)).
11
   See Alston, 988 F.3d at 564 (affirming the dismissal of § 1981 claim against a member of the Board of
Selectman for terminating the employment of plaintiff, a black firefighter, where the plaintiff’s complaint
never alleged that the member’s conduct was motivated by plaintiff’s race, and the complaint did not
include any allegation of racial animus the part of the board member).

                                                     11
   Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 12 of 26




requirements between BCYF and site councils, and Mr. Veal refused to agree to these

new requirements, stating that he wanted the existing oral agreement to remain in place.

Id. ¶¶ 49, 53,54, 60,68. The Defendants then terminated the contract by letter on

February 23, 2016, purportedly due to Mr. Veal’s misuse of charitable funds. Id. ¶ 91 Mr.

Veal alleges that this termination of his contract was impermissible retaliation for his

refusal to agree to the new contractual terms requested by the City. Id. ¶ 102. Section

1981 encompasses retaliation claims. CBOCS W., Inc. v. Humphries, 553 U.S. 442, 457

(2008). But rrotected conduct that will support a claim of retaliation needs to be

protesting the racial discrimination on which a § 1981 claim is premised, not retaliation

for unprotected conduct. See, e.g. Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338,

355 (2013).

   E. Count IV Must Be Dismissed Because Mr. Veal Has Not Sufficiently Alleged
      a Property or Liberty Interest, Nor Engagement in Protected Conduct.

       1. Mr. Veal Has Not Sufficiently Alleged That He Had a Property Interest
          As Required To State a Claim For a Due Process Violation Under 42
          U.S.C. § 1983.

       Plaintiff’s 42 U.S.C. § 1983 claim posits that the Defendants violated his

Fourteenth Amendment right to procedural and substantive due process by terminating

the purported oral contract to remain in the building until 2023. Am. Compl. ¶¶ 26, 47,

48, 180. Plaintiff describes the municipal policy at issue as the City’s decision to require

BCYF site councils to adopt formal agreements with the City and BCYF in writing with

uniform terms in order to remain in City buildings. Id. ¶¶ 21–24.

       Section 1983 allows a plaintiff to obtain damages when defendants, acting “under

color of any statute, ordinance, regulation, custom, or usage” of a government unit

deprive the plaintiff of a Constitutional right. 42 U.S.C. § 1983; Bd. of Cty. Comm'rs of

                                             12
     Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 13 of 26




Bryan Cty., Okl. v. Brown, 520 U.S. 397, 403 (1997).12 Furthermore, the plaintiff must

show that the municipal action was “taken with the requisite degree of culpability and

must demonstrate a direct causal link between the municipal action and the deprivation of

federal rights.” Brown, 520 U.S. at 404.

         Here, Plaintiff alleges that Defendants deprived him of his property interest in

continued employment by MCCI supported by its right to operate out of a BCYF building

(or arguably his property interest in the purported oral lease), in violation of his right to

due process of law. Compl. ¶¶ 24, 26, 47, 180. But he had no such property interest

because no person has a property right to 20-years’ use of a municipal building based on

a purported oral agreement with a city employee.

         Plaintiff’s case is similar to Bleeker v. Dukakis, in which the First Circuit found

that the plaintiff, an at will employee with an oral agreement, did not have a property

interest in his continued employment within the meaning of the Fourteenth Amendment

to support a due process claim. 665 F.2d 401, 403 (1st Cir. 1981). This case is one more

step removed - Mr. Veal has not alleged anything about the terms of his employment by

MCCI, and the City’s purported interference with that right was by terminating his or

MCCI’s ability to operate out of a City building. For the reasons stated in the discussion

of Count I, Plaintiff has failed to allege the existence of a binding contract between

himself or MCCI and the City to operate out of a City building for a period of 20 years.

As such, the Plaintiff has not alleged facts which allege that the Defendants violated §




12
  Therefore, to plead municipal liability under § 1983, a plaintiff must allege (1) an unconstitutional
“policy or custom” of the City, and (2) that this policy or custom was “the moving force” behind the alleged
injury. See Brown, 520 U.S. at 403–05. City policy includes “the decisions of a government’s lawmakers,
the acts of its policymaking officials, and practices so persistent and widespread as to practically have the
force of law.” Connick v. Thompson, 563 U.S. 51 (2011).

                                                     13
     Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 14 of 26




1983 by denying the Plaintiff his due process rights when they terminated his and

MCCI’s continued ability to occupy and operate out of a City building for no cost.

                  2. Mr. Veal Has Not Sufficiently Alleged That He Had a Liberty
                     Interest in His Reputation As Required To State a Claim For a
                     Due Process Violation Under 42 U.S.C. § 1983.

         Mr. Veal also asserts a 42 U.S.C. § 1983 claim, premised on the allegation that the

Defendants committed defamation, which infringed upon his liberty right to his

reputation, violating his constitutional right to due process under the Fourteenth

Amendment. Compl. ¶ 169. Even if he alleged sufficient that the Defendants committed

defamation (which he has not), his allegations still do not support a § 1983 claim.13 See

Paul v. Davis, 424 U.S. 693, 702 (1976). (Holding that Due Process Clause of the

Fourteenth Amendment and § 1983 does not make actionable defamation inflicted by

government employees; such action only gives rise to state-law tort claims). Mr. Veal

alleges that by accusing him of illegally using his non-profit’s funds to grant his sister a

mortgage, the Defendants damaged his reputation, in violation of his liberty interests

protected by the Fourteenth Amendment. Compl. ¶¶ 118, 119, 180. Given that the

Supreme Court has explicitly rejected such a basis for a § 1983 claim, Mr. Veal has failed

to state a claim and Count IV must be dismissed. See Paul, 424 U.S. at 701, 702 & 712.

                  3. The Plaintiff Has Not Sufficiently Alleged That He Engaged In
                     Protected Conduct As Required To State A Claim For Retaliation
                     Under 42 U.S.C. § 1983.




13
  The Plaintiff has not sufficiently alleged that the Defendants engaged in defamation by issuing a letter to
the Plaintiff’s non-profit (Mattapan Community Centers), care of the Plaintiff himself, that terminated the
relationship between Plaintiff’s nonprofit and BCYF because of the Plaintiff’s purported misuse of
charitable funds. Ex. 2. There is no allegation that the City publicized the allegedly defamatory statements
about the Plaintiff’s purported illegal use of charitable funds beyond the Mattapan Community Centers.
Buntin, 813 F.3d at 407; Plaintiff’s Complaint, ¶¶ 114–115.

                                                     14
   Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 15 of 26




       In Count IV, the Plaintiff alleges that he was retaliated against by the Defendants

through the Defendants’ termination of the oral contract. Compl. ¶ 187. The Plaintiff

advances a theory that the Defendants, in 2016, informed Plaintiff that the City would be

instituting new contractual requirements between BCYF and site councils, and the

Plaintiff refused to agree to these new requirements, stating that he wanted to continue

operating under the alleged oral agreement between MCCI and the City. Id. ¶¶ 49, 53–54,

60, 68. The Defendants then terminated the contract by letter on February 23, 2016,

purportedly due to the Plaintiff’s misuse of charitable funds. Id. ¶ 91.

       To establish a presumption of retaliation under 42 U.S.C. § 1983, the Plaintiff

must allege that the conduct he engaged in was constitutionally protected, and that “it

was a substantial or motivating factor” of the City. Bd. of Cty. Comm'rs, Wabaunsee Cty.,

Kan. v. Umbehr, 518 U.S. 668, 675 (1996). If Mr. Veal’s refusal on the part of MCCI to

vacate City property or conform to City standards was a motivating factor in the City’s

dissociation with MCCI, such refusal is not protected speech. Mr. Veal was not a City

employee and was not punished for engaging in protected speech. Instead, he was the

representative of an entity occupying City property, and he made statements to the City

refusing to leave or negotiating against some of the terms the City was requiring for

continued occupancy. Even if that refusal to agree to the City’s terms of occupancy was a

motivating factor in the City’s decisions, that refusal and negotiation is not protected

speech for the purpose of § 1983 retaliation. Regardless of how the complaint

characterizes Mr. Veal’s negotiations against the proffered terms of continued occupancy,

he has not alleged any facts that his statements were actually made as a citizen upon

matters of public concern.” Garcetti v. Ceballos, 547 U.S. 410, 416 (2006).



                                             15
   Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 16 of 26




   F. Count V Violation of G. L. c. 93A, Must Be Dismissed Because the Plaintiff
      Has Not Alleged Facts Which Could Prove That the City of Boston Acted in
      an Unfair or Deceptive Manner in the Conduct of Trade or Commerce.

       In Count V, the Plaintiff seeks to avoid application of the well-established rules

concerning the need to strictly comply with a city’s statutory contracting procedures by

transforming the matter into a G.L. c. 93A claim. Mr. Veal claims that he is entitled to

relief under c. 93A, § 11, because he engaged in trade or commerce with the Defendants

and the Defendants engaged in “deceptive conduct when terminating the oral contract.”

Am. Compl. ¶¶ 131, 189. To succeed on this claim, Mr. Veal will need to prove, among

other things, that the City engaged in an “unfair or deceptive act or practice,” and that it

did so in the conduct of “trade or commerce.” G.L. c. 93A, § 11. Count V must be

dismissed because Mr. Veal has not sufficiently alleged either element.

               1. The City Was Not Engaged in Trade or Commerce.

       The Plaintiff has not alleged facts which plausibly allege that the City was

engaged in “trade or commerce,” which is a requisite for liability under G. L. c. 93A, §

11. Massachusetts courts have repeatedly clarified that it would require exceptional

circumstances, not present in the cases, for a court to conclude that a municipality was

engaged in trade or commerce so as to be subject to Chapter 93A. See Park Drive

Towing, Inc. v. Revere, 442 Mass. 80, 86 (2004)(city not acting in trade or commerce

when placing towing companies on a list to perform towing in the city) ; City of Beverly

v. Bass River Golf Mgmt., Inc., 92 Mass. App. Ct. 595, 605 (2018); M. O'Connor

Contracting, Inc. v. Brockton, 61 Mass. App. Ct. 278, 284 n.8 (2004). A plaintiff



                                             16
   Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 17 of 26




claiming that a municipality violated c. 93A must demonstrate that the municipality was

“acting in a business context,” meaning that it was engaged in “trade or commerce,” as a

threshold requirement for recovery. Bass River Golf Mgmt., 92 Mass. App. Ct. at 605

(quoting Park Drive Towing, 442 Mass. at 86). When the municipality’s conduct

constitutes governmental activity, the municipality is protected from liability under c.

93A because, “it is well-established that governmental entities are not amenable to suit

under c. 93A when they have engaged in governmental activity rather than trade or

commerce.” M. O’Connor Contracting, 61 Mass. App. Ct. at 284.

       No Massachusetts appellate court has found a city to have engaged in trade or

commerce, under c. 93A, but the many cases that determine that a municipality was not

so engaged make it clear that the Plaintiff has not plausibly alleged that the City engaged

in trade or commerce by engaging in decisions about when a non-profit entity can occupy

a City community center building in order to operate community programming. To

qualify as trade or commerce, conduct must take place in a “business context,” which is

determined by considering “the nature of the transaction, the character of the parties

involved and [their] activities ... and whether the transaction [was] motivated by business

... reasons.” Park Drive Towing, 442 Mass. at 86 (quoting Boston Hous. Authy. v.

Howard, 427 Mass. 537, 538 (1998)); All Seasons Servs., Inc. v. Commissioner of Health

and Hospitals of Boston, 416 Mass. 269, 271 (1993). The Supreme Judicial Court has

adhered to a principle that a municipality is not engaged in trade or commerce where the

municipality does not seek to profit from a transaction and where the contract is part of or

incidental to its ordinary municipal activities. Howard, 427 Mass. at 539, 540 (holding

that the Boston Housing Authority was not engaged in trade or commerce when it rented



                                             17
     Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 18 of 26




an apartment to the defendant resident). Thus, the appellate courts repeatedly find that

actions by municipalities have not occurred in a business context.14 Here, there is no

allegation that the City sought to profit by, for example, clearing out a community center

to sell to a developer. Rather, the allegation is that the City sought standard terms of

occupancy with community center partners, clarification around maintenance and utility

obligations, ensuring that occupants who serve the public are insured, and transparency

and centralized control of fees collected from users in public buildings.

         There is only one context in which the SJC has found that a government entity

was engaged in trade or commerce for c. 93A purposes. Wheatley v. Massachusetts

Insurers Insolvency Fund, 456 Mass. 594, 610 (2010) (“Wheatley I”). The court held that

the Massachusetts Insurers Insolvency Fund, a state-created association tasked with

“settling unpaid claims covered by an insurance policy issued by an insurer that later

becomes insolvent”, was subject to c. 93A claims. Wheatley v. Massachusetts Insurers

Insolvency Fund, 465 Mass. 297, 297, 298 (2013) (“Wheatley II”). That case can be

readily distinguished from the instant case because the court rested its decision to find the

fund amenable to c. 93A claims on the fact that the Massachusetts Legislature had added

the fund to the definition of persons who could be sued under G.L. c. 176D, entitled

“Unfair Methods of Competition and Unfair and Deceptive Acts and Practices in the
14
  For example, when the Boston City Hospital granted a vending machine company the exclusive right to
operate food vending machines in the hospital, the court held that the hospital was not engaged in trade or
commerce because it was not seeking to make a profit and the contract was merely incidental to its primary
function of providing medical services. All Seasons Servs., 416 Mass. at 271. Where a claim arose from a
city’s contracting for the construction of a municipal building, the claim arose from a “governmental
function” and was not amenable to c. 93A. M. O’Connor Contracting, 61 Mass.App.Ct. at 284–85. Where
a city allegedly terminated a contract to tow illegally parked cars, the SJC rejected a c. 93A claim because
the transaction was “merely incidental to [the city’s] primary function of maintaining order in the streets.”
Park Drive Towing, 442 Mass. at 86. Even running a lottery to generate revenue is not acting in the
business context when the revenue goes to the state and the lottery is operated at legislative mandate rather
than personal or business objectives. Bretton v. State Lottery Commn., 41 Mass. App. Ct. 736, 739–40
(1996).


                                                     18
   Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 19 of 26




Business of Insurance.” G.L. c. 176D, § 1; Wheatley I, 456 Mass. at 600, 606. Here, there

is no such statute indicating that the court should depart from the long established idea

that government entities are not engaged in trade or commerce when they are serving

government purposes. The City, the BCYF, and the Defendant City employees were

undoubtedly serving a government purpose and not intending to make a profit when they

orally agreed to allow the Plaintiff to run a community center for the City’s youth. This

purpose is completely divergent from that of the Massachusetts Insurers Insolvency Fund

in Wheatley I, which was to settle consumer claims at a low cost by stepping into the

shoes of the insolvent insurance agencies and therefore acting “in the business of

insurance.” See id. at 606. Based on the clear pattern that emerges from the above cited

cases, it is clear that the Plaintiff has not alleged facts that remove this case from the type

of circumstances that Massachusetts courts have repeatedly found not to constitute trade

or commerce.

       The City acknowledges that the Federal District Court for the District of

Massachusetts found a municipality amenable to suit under c. 93A in City of Revere v.

Boston/Logan Airport Associates, LLC. . 443 F.Supp.2d 121, 129 (D. Mass. 2006). The

court determined that the City of Revere acted in a business context when it sought to

enforce an easement on a piece of property that it had acquired through a tax taking

because that action would allow it to secure more money for the sale of the property than

it would otherwise obtain if it did not enforce the easement against the plaintiff. Id.

Again, this case is distinguishable on the same grounds as the above state court decisions.

The City of Revere was looking to increase its profits from the sale of the property. Here,




                                              19
   Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 20 of 26




the City of Boston was not motivated by profit. In short, dismissal of Count V is

appropriate, given the governmental purpose at issue here.

       2. No Unfair or Deceptive Conduct and No Valid Contract

       Even if the City was acting in trade or commerce, Mr. Veal has not alleged that

the City engaged in “unfair or deceptive” conduct. Violation of a purported contract,

alone, does not amount to a violation of c. 93A. Whitinsville Plaza, Inc. v. Kotseas, 378

Mass. 85, 100–101 (1979). Instead, “conduct ‘in disregard of known contractual

arrangements’ and intended to secure benefits for the breaching party constitutes an

unfair act or practice for c. 93A purposes.” Anthony's Pier Four, 411 Mass. at 474

(quoting Wang Labs., Inc. v. Business Incentives, Inc., 398 Mass. 854, 857 (1986)).

Thus, a contract breach is only “unfair” for purposes of c. 93A when it is coercive or

extortionate. Diamond Crystal Brands, Inc. v. Backleaf, LLC, 60 Mass. App. Ct. 502,

507 (2004) (citing Massachusetts Employers Ins. Exch. v. Propac-Mass, Inc., 420 Mass.

39, 42–43 (1995) (a breach undertaken as leverage to destroy the rights of another party

to the agreement while the agreement was still in effect was unfair)). The Appeals Court

has noted that those cases finding breach of contract to be “unfair” contain “a consistent

pattern” of “use of a breach of contract as a lever to obtain advantage for the party

committing the breach in relation to the other party.” Atkinson v. Rosenthal, 33 Mass.

App. Ct. 219, 226 (1992). Even a deliberate and self-interested breach of contract was

not an unfair act under c. 93A, where it lacked an extortionate quality. Id.

       In the instant case, Mr. Veal’s factual allegations do not assert that the City

engaged in extortionate conduct that obtained for it some benefit at his expense. He has

merely alleged that the City terminated an oral contract with the Plaintiff, which, for

reasons described in the discussion of Count I, could not have even been an enforceable
                                             20
     Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 21 of 26




contract in the first place. Compl. ¶ 189. Likewise, Mr. Veal failed to allege facts in his

complaint that allege that the City benefited from the termination of this oral agreement.

He offers nothing more than a conclusory allegation that the Defendants terminated the

oral agreement because, “Defendants wanted a better contract that gave BCYF and City

greater benefits and control over Plaintiff’s current contract.” Id. ¶ 197. This is

insufficient to allege that the Defendants used “a breach of contract as a lever to obtain

advantage” for itself at the Plaintiff’s expense. See Atkinson, 33 Mass. App. Ct. at 226.

Based on the Complaint, the Plaintiff failed to allege a breach of a valid contract, much

less an unfair or deceptive practice on the part of the Defendants.

     G. Count VI（Unjustly Enriched15) is Barred by Massachusetts Case Law and
        Also Fails to Allege Any Required Elements.

        Mr. Veal alleges that the City “gained a benefit of the termination of the oral

agreement,” without paying for the value that “he put forth for over 17 years of creating

and help run the program” Am. Compl. ¶ ¶ 201-202. He also contends that “The

defendant was unjustly enriched” and he lost “a chance to collect a $90,000 salary from

2018 until 2023.” Id. ¶ 205. Unjust enrichment is an equitable remedy, which “exist[s] to

supplement those available at law and not to contradict the judgments embodied in the

statutes and the common law.” Stevens v. Thacker, 550 F. Supp. 2d 161, 165-66 (D.

Mass. 2008). The availability of an adequate remedy at law, even if ultimately unviable,

precludes a claim for unjust enrichment. Shaulis v. Nordstrom, Inc., 865 F.3d 1, 16 (1st

Cir. 2017). Massachusetts courts do not allow parties to recast failed contract claims

against municipalities based on a failure to comply with municipal contracting

requirements as claims for quantum meruit, unjust enrichment, implied contract, etc. Park
15
 Mr. Veal wrote “Unjustly Enriched” in his Compliant. City Defendants believe it would be “Unjust
Enrichment” so the rest of the brief would use “unjust enrichment.”

                                                  21
     Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 22 of 26




Drive Towing v. City of Revere, 442 Mass. 80, 84 n. 7 (2004). (“[A] party cannot evade

the statutory limitations on a municipality’s contracting power by rendering services and

subsequently seeking recovery based on alternative theories''). It is long-established that:

“limitations on the contracting power of municipal officers cannot be evaded by first

rendering services or furnishing supplies without an express contract and then claiming

under an implied contract for work performed or for goods delivered. In such cases there

is no implied contract.” E.g., Adalian Bros., Inc. v. City of Boston, 323 Mass.629, 632

(1949); Central Tow Co. Inc. v. City of Boston, 371 Mass. 341, 345 (1976). Mr. Veal’s

claim for unjust enrichment contradicts the statutory requirement and must be barred, as

an effort to avoid statutory contracting requirements by inviting the court to impose

liability in quasi-contract for the same alleged breach. See, e.g. Massachusetts

Respiratory Hosp. v. Department of Public Welfare, 414 Mass. 330, 338 (1993); Bolen v.

Paragon Plastics, Inc., 747 F. Supp. 103, 107 (D.Mass.1990) (“the term quasi-contract, or

implied contract, is a form of action used to recover money damages for any type of

unjust enrichment”).



     H. Count VII Discrimination Conspiracy and Count VIII Retaliatory
        Conspiracy in Violation of 42 U.S.C § 1985 Should Be Dismissed For Failure
        To State a Claim.

         Counts VII and VIII for violations of 42 U.S.C. § 1985 should be dismissed

because Mr. Veal’s complaint, even constructed liberally due to his pro se status, failed to

state the cause of actions under § 1985.16 Subsection (3) of the statute prohibits “two or

16
  Section 1985 has three subsections, each of which sets forth a distinct cause of action.” Donahue v. City
of Boston, 304 F.3d 110, 122 n.9 (1st Cir. 2002). Although Mr. Veal does not specify under which
subsection of § 1985 he seeks to proceed, it is plainly not under Section (1) having to do with federal
officers or Section (2) about intimidating witnesses in a proceeding in federal court.


                                                    22
   Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 23 of 26




more persons in any State or Territory [from] conspire[ing to] ... depriv[e] ... any person

or class of persons of the equal protection of the laws.” Perez-Sanchez v. Pub. Bldg.

Auth., 531 F.3d 104, 107 (1st Cir. 2008) (quoting 42 U.S.C. § 1985(3)). The plaintiff’s

prima facie case must satisfy the four-part requirement of the statute by alleging and

proving: (1) a conspiracy; (2) for the purpose to deprive the plaintiff of the equal

protection of the laws; (3) an overt act in furtherance of the conspiracy; and (4) either

injury to person or property, or a deprivation of any right or privilege of a citizen of the

United States. United Bhd. of Carpenters, Local 610 v. Scott, 463 U.S. 825, 828-29

(1983); Parker v. Landry, 935 F.3d 9, 18 (1st Cir. 2019).

            a. Mr. Veal pleads neither a conspiracy nor that racial animus lay
               behind the purported conspirators' actions

       Pleading a section 1985(3) conspiracy “requires at least minimum factual support

of the existence of a conspiracy.” Francis-Sobel v. Univ. of Me., 597 F.2d 15, 17 (1st Cir.

1979). To survive on a motion to dismiss, there must be facts indicating an agreement

among the conspirators to deprive of Plaintiff's civil rights. Parker v. Landry, 935 F.3d 9,

18 (1st Cir. 2019). Without direct evidence of such an agreement, the plaintiff must plead

plausible factual allegations sufficient to support a reasonable inference that such an

agreement was made. Id. Further, it is well-established that “to ground a section 1985(3)

conspiracy: the agreement must involve ‘some racial, or perhaps otherwise class-based,

invidiously discriminatory animus behind the conspirators' action.’” Id. (citation

omitted).

       Here, Mr. Veal does not present any conspiracy, or overt act in furtherance of the

conspiracy, or any racial or class-based animus behind the alleged conspirators’ action.

Mr. Veal just conclusively alleges “[City defendants] conspired to implement an

                                              23
   Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 24 of 26




unwritten or written policy to terminate Plaintiffs, Mattapan’s and others oral contracts,

Michael, Morales, and Lorna were policy makers, this caused plaintiff injury contrary to

42 U.S.C. §198,1,1983. 1985(2)(3), MGL 93a and other statutes in this complaint. Pl.

Compl. ¶ 48. Except the allegation that “[he] is a member of a racial minority of a

protected class,” Mr. Veal does not allege any facts that would permit the court plausibly

to infer an agreement among the Defendants, motivated by some discriminatory animus,

to deprive him of his right. See Parker v. Landry, 935 F.3d 9, 18 (1st Cir. 2019).

   b. Mr. Veal does not plead a separate injury to person or property, or a
      deprivation of any right or privilege arising from the invalid contract.

       1985 (3) is not a general federal tort claim. Mr. Veal must plead his protected right

was injured due to the interference by the alleged discriminatory conspiracy. Here, Mr.

Veal just conclusively alleges the discriminatory and retaliatory conspiracy by defendants

arose from his alleged contract claims. Compl. ¶ 49-50. As discussed above, Mr. Veal has

not alleged an enforceable contract and thus there are neither protected contractual rights

nor any other protected rights were interfered by the alleged conspiracy and cause of his

injury. See Zemke v. Chicago, 100 F.3d 511, 513 (7th Cir. 1996).

       Therefore, Mr. Veal’s 1985 claims must be dismissed because his conclusory

allegation does not show that there is conspiracy among defendants, some class-based

usually racial animus lay behind the conspirators' action, nor that the conspiracy was

aimed at interfering with protected rights. See Donahue v. Boston, 304 F.3d 110, 122 (1st

Cir. 2002) Cf. Estate of Bennett, 548 F.3d at 178. Parker v. Landry, 935 F.3d 9, 18 (1st

Cir. 2019) (A complaint containing only vague and conclusory allegations of a

conspiracy fails to state a plausible claim under section 1985(3)).




                                             24
      Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 25 of 26




IV.      CONCLUSION

         For the reasons set forth above, Mr. Veal has failed to state a claim upon which

relief can be granted. Therefore, City Defendants respectfully request this Honorable

Court grant its Motion to Dismiss Counts I, II, III, IV, V, VI, VII, VIII with prejudice.


                                                  Respectfully submitted,

                                                  DEFENDANTS,
                                                  CITY OF BOSTON,
                                                  COMMISSIONER OF BOSTON CENTERS
                                                  FOR YOUTH & FAMILIES,
                                                  MARTIN JOSEPH WALSH,
                                                  WILLIAM MORALES,
                                                  MICHAEL SULPRIZIO,
                                                  LORNA BOGNANNO

                                                  By their attorneys:

                                                  Corporation Counsel
                                                  Henry C. Luthin



                                                  ____/s/ Adam Cederbaum_____________
                                                  Adam Cederbaum, BBO# 661549
                                                  Chief of Government Services
                                                  Mary M. Jennings, BBO # 703037
                                                  Assistant Corporation Counsel
                                                  City of Boston Law Department
                                                  Room 615, City Hall
                                                  (617) 635-4030 (Cederbaum)
                                                  (617) 635-4049 (Jennings)
                                                  Adam.Cederbaum@boston.gov
                                                  Mary.Jennings@boston.gov



                              CERTIFICATE OF SERVICE

I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing


                                             25
   Case 1:21-cv-10265-ADB Document 33-1 Filed 05/07/21 Page 26 of 26




and electronic copies will be sent through emails to those indicated as non-registered
participants on May 7, 2021.


 5/7/2021                                     /s/ Adam Cederbaum


 Date                                      Adam Cederbaum




                                         26
